                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION


SCOTT ANTHONY MARTINI                                                          PLAINTIFF


v.                             No: 1:19-cv-00004 JM-PSH


JOHNSON, et al.                                                              DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 5th day of February, 2019.


                                           ___________________________________
                                           UNITED STATES DISTRICT JUDGE 
